TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00053-CR
                                      NO. 03-12-00054-CR



                              Reginald Timothy Prince, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
       NOS. 68388 & 68387, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Reginald Timothy Prince pleaded guilty to two counts of burglary of a habitation.

See Tex. Penal Code Ann. § 30.02(a) (West 2011). He entered his pleas in open court without the

benefit of a plea agreement as to punishment, other than that the State would recommend that the

punishments would run concurrently. Following a punishment hearing, the court adjudged Prince

guilty and assessed punishment at eighteen years’ imprisonment for each conviction, with sentences

to run concurrently.

               Prince’s court-appointed attorney filed a brief concluding that the appeal is frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),

by presenting a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.
State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.

1969). Prince received a copy of counsel’s brief and was advised of his right to examine the

appellate record and to file a pro se brief. No pro se brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. See

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). Counsel’s motion to withdraw

is granted.

               The judgment of conviction is affirmed.



                                               __________________________________________

                                               Diane M. Henson, Justice

Before Justices Puryear, Pemberton, and Henson

Affirmed

Filed: October 3, 2012

Do Not Publish




                                                  2